Citation Nr: 1441995	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by the Detroit, Michigan RO, which denied the Veteran's claim of entitlement to service connection for restless leg syndrome.  

In September 2009, the Board remanded the case to the RO in order to afford the Veteran an opportunity to testify at a hearing before the Board.  On November 18, 2009, the Veteran appeared at the Detroit RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran asked for a copy of the hearing transcript and he was given an additional 30 days to make a motion to amend the transcript.  No motion was received.  

In April 2010, the Board remanded the claim of service connection for restless leg syndrome for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2012.  

In October 2012, the Board once again remanded the case for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in February 2013.  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through November 2012 are in the VVA file.  The SSOC, issued in February 2013, reflects consideration of these records.  An Informal Hearing Presentation, prepared by the representative, dated September 3, 2014 has also been associated with the electronic file as maintained as part of the Virtual VA system.  


FINDING OF FACT

The Veteran does not have restless leg syndrome.  


CONCLUSION OF LAW

The Veteran does not have restless leg syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of letters dated in July 2006, October 2006, and June 2007, which were issued prior to the decision in September 2007.  Additional letters were issued in July 2010 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for the conclusion reached.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
II.  Background

The record indicates that the Veteran served on active duty from August 1966 to April 1969. His DD Form 214 reflects that his military occupational specialty was air traffic controller (ATC); he was awarded the National Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Military personnel records indicate that the served in Vietnam from May 1967 to April 1969; he participated in the Tet Counteroffensive, the Vietnam Counteroffensive Phase II and Phase III.  The service treatment records (STRs), including the August 1966 enlistment examination and the April 1969 separation examination, are completely negative for any disability involving the legs.  On the occasion of the separation examination in April 1969, clinical evaluation of the lower extremities was normal.  

The Veteran underwent an Agent Orange examination in June 1993.  That examination report does not reflect any complaints or clinical findings of a disability involving the lower extremities, including restless leg syndrome.  

The Veteran's claim of entitlement to service connection for restless leg syndrome (VA Form 21-4138) was received in June 2006.  Submitted in support of the Veteran's claim were VA progress notes dated from January 2008 through April 2008.  A February 2008 VA progress note indicates that the Veteran was seen for complaints of having had pain in his legs for a while, worsening in the last 6 to 7 months.  He noted that the pain started in his right foot and moved up.  The assessment was pain in the right lower extremity not associated with peripheral vascular disease or arterial insufficiency; the examiner stated that the etiology of pain was possibly neuropathic.  

Received from the SSA was a copy of an application for benefits, filed in October 2008, wherein the Veteran reported problems with pain in his legs and circulation problems in the right leg.  The Veteran indicated that he has severe circulation disorder in his legs. The Veteran indicated that he was unable to work as a result of peripheral vascular disease.  

At his personal hearing in November 2009, the Veteran reported that his right leg disorder became a problem over the years.  The Veteran testified that he initially had problem with no circulation in the right leg; eventually, it got to the point where he could not even walk a half a block.  The Veteran related that he felt as if he had a huge charley horse in the right leg; he stated that he would have to rest 10 to 15 minutes before he was able to walk.  

At his personal hearing, the Veteran submitted a VA outpatient routing slip, dated in December 2008, indicating that the Veteran was seen at a vascular clinic for evaluation of his right leg.  

The Veteran was afforded a VA examination in October 2010.  The Veteran indicated that he had been having pain in the right lower extremity in 2007, especially after walking.  The Veteran noted that his doctors initially thought of restless leg syndrome but subsequently he was diagnosed as having poor circulation.  His primary doctor's notes dated in December 2007 noted that the Veteran complained of pain in the legs with tightening after walking about one block.  As per subsequent vascular progress notes, dated in January 2008, the Veteran had been having progressively worsening pain in the right leg for the last five to six months.  At that time, the Veteran described a tightening of the leg that begins in the foot and extends all the way up.  The Veteran used to have intermittent leg pains since December 19, 2007, which revealed moderate vascular disease in the right lower extremity.  The Veteran indicated that he was currently having intermittent claudication-like pains in the right lower extremity after walking about one block at a stretch.  He denied any resting leg pains related to peripheral arterial disease.  It was noted that the Veteran had arterial Doppler of both lower extremities on May 18, 2010 which revealed mild to moderate disease in the right lower extremity and mild disease in the left lower extremity.  Following a physical examination, including diagnostic testing, the Veteran was diagnosed with peripheral arterial disease involving the right lower leg, status post angioplasty and stent placement, as well as right femoral popliteal bypass surgery in the late 2008.  The examiner opined that the Veteran's current right leg condition was not likely related to his active military service, including in-service exposure to herbicides.  The Veteran started having symptoms related to the right leg condition since 2007, several years after he came out of active military service.  It was the examiner's opinion that the Veteran's peripheral arterial disease was at least as likely as not related to his hypertension.  

In an addendum to the above examination, dated in July 2011, the VA examiner stated that the Veteran's doctors initially thought of restless leg syndrome but later diagnosed the Veteran has having poor circulation (i.e. peripheral arterial disease).  

The Veteran's VVA file contains VA medical records dated from April 2008 to November 2012.  These records show that the Veteran continued to receive treatment for a circulation problem involving the lower extremities.  The Veteran was admitted to a VA hospital in November 2008 with complaints of acute pain in both lower extremities.  Examination revealed a thrombosis on the left and right lower extremity arteries.  The Veteran underwent thrombectomy of left lower extremity artery, thrombectomy of right SFA and stents, right femoral popliteal bypass, pericardial patch angioplasty of left femoral artery and pericardial patch angioplasty of right popliteal artery above knee and re-exploration of right leg.  A treatment note, dated in February 2011, indicates that the Veteran had severe exercise-induced right calf claudication.  During a clinical visit in March 2011, the Veteran was diagnosed with continued intermittent claudication to the right leg with plans for angiogram with possible intervention.  The Veteran was seen at the vascular surgery clinic in August 2011, at which time it was noted that he underwent RSFA stent in 2008.  He was seen in May 2011 at which point was told that he needed to quit smoking.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

In this case, the Veteran contends that he has restless leg syndrome that is the result of his active military service, to include as due to exposure to Agent Orange.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Significantly, the STRs are completely silent as to complaints, findings or diagnoses consistent with restless leg syndrome.  On the occasion of the separation examination in April 1969, clinical evaluation of the lower extremities was normal.  Similarly, post-service medical records, including VA as well as private treatment reports, do not show any complaints, diagnoses of or treatment for a disability diagnosed as restless leg syndrome.  More important, following a recent VA examination in October 2010, while the Veteran reported problems with intermittent pain and tightening of the lower extremities, the Veteran was diagnosed with peripheral arterial disease involving the right lower leg, status post angioplasty and stent placement, as well as right femoral popliteal bypass surgery in the late 2008.  The examiner opined that the Veteran's current right leg condition was not likely related to his active military service including in-service exposure to herbicides.  In an addendum to the above examination, dated in July 2011, the VA examiner stated that the Veteran's doctors initially thought of restless leg syndrome but later diagnosed the Veteran has having poor circulation (i.e., peripheral arterial disease).  It was the examiner's opinion that the Veteran's peripheral arterial disease was at least as likely as not related to his hypertension.  In the absence of a current diagnosis of restless leg syndrome, service connection for restless leg syndrome is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's assertions that he suffers from restless leg syndrome related to his period of service, including exposure to Agent Orange.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as leg pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for restless leg syndrome.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for restless leg syndrome cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (As noted above, the Veteran has peripheral vascular disease, not restless leg syndrome.  The vascular disease has caused pain when walking, and in this regard it should be noted that the Veteran had earlier sought service connection for pain in the lower extremities.  Claims related to disability manifested by lower extremity pain, specifically the ankles and knees, were denied by the RO in September 2007, and the Veteran did not appeal.)

In arriving at the decision set out above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The claim is therefore denied.  


ORDER

Service connection for restless leg syndrome is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


